Citation Nr: 0126231	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-01 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922 (a) (West 1991).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO&IC) 
in Philadelphia, Pennsylvania, which denied the veteran's 
application for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922 (a) (West 1991).  Prior to September 
1998, the veteran's claims folder had also been reviewed by 
Regional Offices (ROs) in Milwaukee, Wisconsin, and Denver, 
Colorado.  

The veteran had been scheduled for a hearing before a 
traveling member of the Board in August 2001.  However, he 
failed to report for such hearing.  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, in March 1970, for a shell fragment wound 
to the left arm, and he was so notified; he was also granted 
service connection, with a compensable rating, in April 1970, 
for a broken left toe, and he was so notified; he was also 
granted service connection, with a compensable rating, for 
PTSD, in August 1982, and he was so notified; he was also 
granted service connection for drug and alcohol abuse as a 
manifestation of PTSD, with his rating for PTSD being 
increased to 100 percent, in May 1994, with notification 
taking place in June 1994.  

2.  In August 1998, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 
1922(a).

3.  The veteran has been competent during all periods since 
leaving service.  Specifically, he was competent during the 
periods from April 3, 1970, to April 3, 1971, from May 5, 
1970 to May 5, 1971, from September 13, 1982 to September 13, 
1983, and from June 2, 1994 to June 2, 1996.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met. 38 U.S.C.A. § 1922 (West 1991); 38 C.F.R. § 3.353 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1970, the veteran was granted service connection and 
a 10 percent rating for a shell fragment wound to the left 
arm.  

In April 1970, the veteran was granted service connection and 
a 10 percent rating for a broken left toe.  

In August 1982, the veteran was granted service connection 
and a 10 percent rating for PTSD.

In May 1994, the veteran was granted service connection for 
drug and alcohol abuse as a manifestation of PTSD, and his 
rating for PTSD with history of drug and alcohol abuse was 
increased to 100 percent.  The RO determined that the veteran 
was competent.  

The veteran was hospitalized in May 1994 for PTSD.  His GAF 
was 65, and he was determined to be competent.  

The veteran was hospitalized in January 1995, and determined 
to be competent.  

In February 1995, the RO denied the veteran's claim for 
special monthly compensation.  

The veteran was hospitalized for PTSD in April 1995.  No 
mention was made regarding competence.  

The veteran underwent a VA examination in July 1995.  He was 
determined to be competent for VA purposes.  

In August 1998, the veteran submitted an application for 
service disabled insurance.  He wrote that he was not working 
because he was 100 percent service connected.  He named his 
wife as beneficiary.

In September 1998, the RO&IC denied the veteran's claim for 
service disabled insurance.  

In the veteran's September 1998 notice of disagreement, he 
wrote that he was rated 100 percent service connected in 
March 1991, and that in August 1995, he was rated permanent.  
He wrote that when he received the 100 percent notification 
from the RO&IC, it did not contain anything about life 
insurance.  He wrote that a veteran recently had told him 
about the life insurance, or else he would not have known 
anything about it.  

In a January 1999 statement of the case, the RO&IC determined 
that the veteran had not submitted a timely application for 
RH insurance during the time periods from April 3, 1970, to 
April 3, 1971, from May 5, 1970, to May 5, 1971, from 
September 13, 1982, to September 13, 1983, and from June 2, 
1994, to June 2, 1996.  The RO&IC wrote that in the first 3 
periods, the veteran was notified of the availability of life 
insurance, but never applied for insurance.  It was further 
noted that in the fourth period of eligibility, it could not 
be proven that the veteran was notified of the availability 
of life insurance, but that the Court had indicated that VA 
did not have a duty to provide veterans and their dependents 
with personal notice of their eligibility for specific 
benefits.  It was noted that the RO's procedure in 1994 was 
to release an insurance application through its computer 
system at the time that an award letter was released.  The 
RO&IC also determined that there was no evidence that the 
veteran's service-connected PTSD rendered him incompetent at 
any time during the period in question, or that there was a 
record that the veteran was ever held incompetent or that a 
guardian was ever appointed.  

In his January 1999 substantive appeal, the veteran wrote 
that he never received a copy of insurance when was service 
connected for PTSD.  He wrote that he did not read newspapers 
or any leaflets at the VA because of his severe PTSD.  He 
wrote that there was no way that he could have known about or 
found about it, until a veteran in a PTSD group told him.  

In a March 1999 statement, the veteran wrote that he was 
under the assumption that he was not eligible for RH 
insurance until he obtained a 100 percent compensable rating 
from VA.  

In May 2001, the RO&IC received notice that on April 25, 
2001, the veteran had been found guilty of first degree 
premeditated murder, and had been sentenced to life without 
parole.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  See generally, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to Service Disabled Veterans Insurance (RH) 
insurance when it is determined that he has a potentially 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted. 38 U.S.C.A. § 1922 (West 
1991).  Public Law 102-86, § 201(a)(1) changed the previous 
one-year application period to two years effective September 
1, 1991.  RH insurance is designed to benefit disabled 
veterans who might not otherwise qualify for private life 
insurance coverage.  However, should an eligible veteran 
desire this benefit, he or she bears the obligation to file a 
timely application for such insurance.  The law does not 
require the VA to provide notice of eligibility for this 
benefit, and such lack of notice does not toll the statutory 
application period. 38 U.S.C.A. § 1922 (a) (West 1991); see 
Hill v. Derwinski, 2 Vet. App. 451 (1991), Saunders v. Brown, 
4 Vet. App. 320 (1993).

The only statutorily-recognized exception to the application 
deadline is based on the veteran's competency; if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency. 38 U.S.C.A. § 1922 (West 
1991).  Public Law 102-86, § § 201 (a), 202 (a), changed the 
previous one-year application period to two years effective 
September 1, 1991.  A mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
entering into contracts. 38 C.F.R. § 3.353 (2000).  Where 
there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency. 38 C.F.R. § 3.353 (2000).

In the present case, the veteran has alleged that he was not 
informed of his eligibility to apply for RH insurance.  He 
also contends that because of his PTSD, he did not have the 
mental competency to make such an application.  For the 
reasons to be discussed below, the clear preponderance of the 
evidence establishes that the veteran's application for RH 
insurance was untimely, and that he had been fully competent 
during the applicable time periods.  

The veteran was granted service connection, with a 
compensable rating, in March 1970, for a shell fragment wound 
to the left arm.  He was granted service connection, with a 
compensable rating, in April 1970, for a broken left toe.  He 
was granted service connection, with a compensable rating, 
for PTSD, in August 1982.  He was notified of all three of 
these decisions.  He was also granted service connection for 
drug and alcohol abuse as a manifestation of PTSD, with his 
rating for PTSD being increased to 100 percent, in May 1994, 
with notification taking place in June 1994.  

Regarding whether the veteran was notified of his eligibility 
for RH insurance, the U.S. Court of Appeals for Veterans 
Claims (Court) has held on several occasions that the VA has 
no statutory duty to specifically inform veterans of their 
possible eligibility for this benefit, and a failure to 
provide such notice does not toll the statutory deadline. 38 
U.S.C.A. § 1922 (a) (West 1991); see Hill v. Derwinski, 2 
Vet. App. 451 (1991), Saunders v. Brown, 4 Vet. App. 320 
(1993).  The veteran received notice in March 1970, April 
1970, August 1982, and in June 1994 that service connection 
had been granted for the disabilities mentioned above.  He 
did not respond within the one year eligibility period after 
receiving notice in March 1970, April 1970, and August 1982, 
and did not respond within the two year eligibility period 
after receiving notice in June 1994.  He did not apply for RH 
insurance until August 1998.  

Regarding the veteran's argument that he was incompetent to 
file an application for insurance benefits, the medical 
evidence has consistently described the veteran as being 
competent.  As noted above, a finding that the veteran was 
mentally incompetent tolled the eligibility period.  For the 
period prior to September 1991, the veteran could file an 
application for insurance within one year after a legal 
guardian was appointed, and for the period after September 
1991, he had two years after a legal guardian was appointed.  
38 U.S.C.A. § 1922 (West 1991).

The law requires a finding of competency whenever there is 
reasonable doubt as to a person's competency. 38 C.F.R. § 
3.353 (2000).  In the present case, the medical evidence 
shows that the veteran has been competent at all times since 
leaving service in 1970, and in particular, he has been 
competent during the four eligibility periods for RH 
insurance.  

In conclusion, the veteran has not demonstrated that he was 
incompetent at any time during which he was eligible to apply 
for RH insurance under 38 U.S.C.A. § 1922.  Therefore, the 
three statutory one-year eligibility periods (beginning in 
March 1970, April 1970, and August 1982) and the one 
statutory two-year eligibility period (beginning in June 
1994) have run, and the veteran's application for RH 
insurance submitted in August 1998 is untimely.

The preponderance of the evidence is against the veteran's 
claim asserting that his application for RH insurance was 
timely.  As such, the benefit-of-the-doubt doctrine is not 
for application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the veteran's application for RH insurance under 38 
U.S.C.A. § 1922 was untimely, his appeal is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


